Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1st, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning an electronic gaming machine (i.e., a machine) in claims 1-11 and 13-19.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 1. An electronic gaming machine comprising: 
a display device; 
an input device; 
a sports bet ticket printer; 
a processor; and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
responsive to a placement of a wager amount in association with a play of a game: 
cause the display device to display a deduction of the wager amount from a first credit balance, 
cause the display device to display a game outcome for the play of the game, and 
cause the display device to display any award amount associated with the game outcome, wherein the first credit balance is increasable based on any award amount associated with the game outcome, 
cause the display device to display a sports bet available to be placed, and responsive to an input being received, via the input device, to place the sports bet: 
cause the display device to display a deduction, from a second credit balance, of an amount associated with the sports bet, wherein 
a printed ticket associated with the placed sports bet is associated with, information received in a message from a gaming establishment sports book server confirming placement of the sports bet and responsive to the sports bet being a winning sports bet, the printed ticket associated with the sports bet is thereafter redeemable at a gaming establishment sports book that is distinct from the electronic gaming machine and associated with the gaming establishment sports book server.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial or legal interactions involving contract and/or sales activity as well as fundamental economic principles or practices and managing personal behavior or relationships that have been identified by the courts as Abstract Ideas
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a display device, an input device, a printer, a processor, a memory, and a server it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers, slot machines, arcade machines, lottery machines, automated teller machines(ATMs)  and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a display device, an input device, a printer, a processor, a memory, and a server amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0091]-[0102], [0105]-[0109], [0118], [0137]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0091]-[0102], [0105]-[0109], [0118], [0137]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-11 and 13-19 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed June 1st, 2022 have been fully considered but they are not persuasive. 
Commencing on page 10 of the applicant’s above dated remarks the applicant presents that the claims do not recite a judicial exception when considered under the first prong of step 2A of the Alice/Mayo test and specifically that the claims do not recite features that concern Certain Methods of Organizing Human Activity.
Responsive to the preceding the rejection of record identifies the claim as
including abstract limitations directed to the enumerated groupings of abstract
ideas including Certain Methods of Organizing Human Activity including commercial or legal interactions involving contract and/or sales activity as well as fundamental economic principles or practices and managing personal behavior or relationships without significantly more. The Applicant presented
remarks do not identify what features in particular they believe would separate
the claimed invention from the groupings of Abstract ideas included in the
rejections presented herein above however as the claims are directed to
the receipt and redemption of player wagers by another party through one or more platforms the claims continue to incorporate activities involving commercial or legal interactions involving contract and/or sales activity as well as fundamental economic principles or practices and managing personal behavior or relationships as identified under the grouping of Certain Methods of Organizing Human Activity. As noted in the rejection of claims presented herein above, the claimed invention as a whole, considering all claim elements
both individually and in combination, is directed to a judicial exception (i.e., a law
of nature, a natural phenomenon, or an abstract idea) without significantly more.
Applicant referenced previously presented arguments and reasoning
directed to the pending rejections of record have been previously addressed in
the office actions office actions of record. These previously presented replies to
applicant presented arguments are respectfully maintained to the extent that
they reflect and support the pending rejection of claims presented herein above.
The applicant’s arguments concerning the rejection of claims under 35 U.S.C. §103 as presented on pages 11 through 15 of the above dated response are reasonably persuasive in overcoming the previously applied combination of Aida, Russell, & Hong.  Specifically, the teachings of Hong teach including the functionality of placing sports wagers at a kiosk to the exclusion of doing the same the gaming terminals also taught by Hong does not fairly support the obviousness of redeeming sports book wagers placed at a gaming machine at a sports book counter and could be considered to teach away from the same.
In view of the preceding the rejection of claims are respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715              
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715